351 F.2d 310
Ivan C. McLEOD, Regional Director of the Second Region of the National Labor Relations Board, for and on Behalf of the NATIONAL LABOR RELATIONS BOARD, Petitioner-Appellee,v.AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS, NEW YORK LOCAL, Respondent-Appellant.
No. 1, Docket 29108.
United States Court of Appeals Second Circuit.
Argued September 20, 1965.
Decided October 20, 1965.

Appeal from an order of the United States District Court for the Southern District of New York, Charles H. Tenney, J., granting an injunction, pending final disposition by the National Labor Relations Board, against implementing and enforcing certain provisions of a collective bargaining agreement between appellant and Westinghouse Broadcasting Company, Inc., 234 F.Supp. 832.
Edward Schlesinger, New York City (Mortimer Becker, New York City), for respondent-appellant.
Gary Green, Attorney, Washington, D. C. (National Labor Relations Board, Ivan C. McLeod, N. L. R. B. Regional Director, 2nd Region, Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Julius G. Serot, Asst. General Counsel, Frank H. Itkin, Washington, D. C., Attorney), for petitioner-appellee.
Before MOORE, SMITH and ANDERSON, Circuit Judges.
PER CURIAM.


1
The District Court has carefully analyzed the facts and the applicable law in a well-reasoned opinion, 234 F.Supp. 832. The order appealed from is affirmed on that opinion.